Earl Warren: -- 85, Cities Service Gas Company, a Corporation, Appellant, versus State Corporation Commission of Kansas, et al. Mr. Rolston.
Joe Rolston: May it please the Court. This case is here on appeal taken by appellant, Cities Service Gas Company, to reverse the final judgment of the Supreme Court of Kansas. The judgment of that court sustained as valid, a gas price fixing order issued by the Corporation Commission of Kansas, fixing a minimum prize of 11 cents per Mcf on a 14.65 pressure base as applied to sales of gas made in the Kansas portion of the Hugoton Field to appellant for resale in Interstate Commerce. These sales were wellhead sales made by producers in the field to appellant under long-term contracts which were substantially lower than the price fixed by the Kansas order. There were also sales in the interstate commerce made by producers after the producer had completed gathering the gas, producing and gathering gas and sold it at the end of gathering in the field to the appellant, Cities Service Gas Company.
Earl Warren: Those sales are involved in this case too?
Joe Rolston: Sales at the wellhead and those made at the end of gathering in the field. The question before this Court, as stated by the appellant is just one single jurisdictional problem. That question is can a state in the exercise of this gas conservation powers lawfully fix a minimum price for natural gas sold in interstate commerce resell in phase of the provisions of the Natural Gas Act giving the Federal Power Commission exclusive jurisdiction over the rates governing such sales.
Felix Frankfurter: You don't accept, do you, from what you've just said, the question of -- as the appellant -- appellee puts it in his brief. You do not accept that the question presented is as stated in the appellees brief?
Joe Rolston: We do not, Your Honor, and we regret very much that we can't read the Kansas Supreme Court decision as the appellees have done. And I shall discuss that matter more in detail.
Felix Frankfurter: Would you -- joint issue on their statement as they see the questions?
Joe Rolston: We don't.
Felix Frankfurter: Does the Natural Gas Act precludes the State of Kansas from prohibiting withdrawal of natural gas from the underground common source of supply except upon compliance with conditions necessary to prevent ways and protect correlative right, you accept to that proposition of law?
Joe Rolston: Insofar as fixing the price is concerned, as to sales in interstate commerce resale, we do.
Felix Frankfurter: Well, it should be added to prevent -- not of an aspect proposition to prevent ways and protect correlative rights including the condition of fixing minimum rates.
Joe Rolston: Well --
Felix Frankfurter: That would have to be added, wouldn't it, the correctness of (Inaudible) for the question --
Joe Rolston: If you include price in it, that's the -- we're making no contention, Your Honor or Mr. Justice Frankfurter. We're making no contention in this case that in the absence of the provisions of the Natural Gas Act. A state cannot constitutionally fix the minimum price for the natural gas. As a matter of fact, this Court held that and that Cities Service Gas Company against Peerless Oil & Gas Company and Phillips Petroleum Company against State Corporation Commission and that we're not questioning that.
Felix Frankfurter: You're not questioning --
Joe Rolston: We're not conceding though, Your Honor, that it's necessary to fix the price in order to conserve gas under the statute's conservation, statutes of Kansas or Oklahoma or any other states.
Felix Frankfurter: I just want to state out the precise question and you're not challenging how the State, to prevent ways and protect correlative rights, stated like that out to you. But you say that this is a statutory question -- a question statutory construction whether this power has the rate has been withdrawn by the Natural Gas Act.
Joe Rolston: That's correct, Your Honor.
Felix Frankfurter: And that's all.
Joe Rolston: That's the only question that we have before this Court. But we do not want to be construe their saying that we think it's necessary to fix price in order to conserve gas. There's adequate machinery under the many state enactments governing that phase of conservation which we think are adequate. Before discussing the -- the material portion, the order involved in this lawsuit, I think maybe it would be helpful for this Court to know that this price fixing feature is -- is nothing new back in 1947. The State of Oklahoma fixed a seven-cent price for gas produced and sold in the Oklahoma portion of the Hugoton Field. In 1948 after the Oklahoma procedure had taken place, the Kansas Commission fixed an eight-cent price for natural gas produce and sold in the Kansas portion of the Hugoton Field. Then in 1952, the Oklahoma Commission each within new order in which they fixed the price at 9.8262. Then in 1954, effective January 1st, 1954, the Kansas Commission issued this order, fixing 11-cent price and changing the pressure base which constitutes approximately a 12-cent price with the change in the pressure base. Now, I want to quote a small portion of the -- of the order that's under consideration because it to me is self-explanatory and I think directly answers Mr. Justice Frankfurter's question. Here's what they say, it's on page 45 of the record, the order says this that all persons, firms or corporations which take gas or cost a gas to be taken from Hugoton gas field in Kansas on and after January 1st, 1954, 12:01 a.m. shall as a condition present or withdraw from the common source of supply pay or attribute to all gas taken, except gas for the operation of leases for all purposes including payments to producers, landowners, lease owners and royalty owners the fair and the reasonable minimum price of not less than 11 cents per Mcf, 14.65 pounds psi at the wellhead until a further order of this Commission. Now, the portion of the order that answers the question is that says -- part which says for all purposes including payments to producers. Now, it starts out that all persons, firms or corporations which take or cost gas to be taken. We certainly take gas from the field because we have a pipeline in the field. And if the Court will turn to Exhibit 34 at page 79 of the record, the Court will find set for a complete map of the pipeline system of Cities Service Gas Company showing its gas fields from which it takes its gas or purchase its gas and it shows the vast Hugoton Field there and the Panhandle Field in Texas and some other fields in Oklahoma and Kansas. The Court will observe that this Hugoton gas field which the Commission has said and I think we can agree as the largest gas field in the world, lies on three states, Kansas, Oklahoma and Texas. Now, as I made the point at the start, we are not contesting or claiming. The state does not have any power to fix a minimum price for natural gas produced and sold in interstate commerce as against constitutional objections. But when you bring in the provisions of the Natural Gas Act, which this Court considered in the case of Natural Gas Pipeline Company of America v. Panoma Corporation and some other cases in a per curiam opinion, 349 U.S. 44 and Phillips Petroleum Company v. State of Wisconsin et al. in 347 U.S. 672. It is our contention than as to any sale of gas made in any -- in interstate commerce for resale that this Court has held by the Phillips case and the Panoma case and as reinforced by the plain language of the Natural Gas Act which in Section 1 (b) says that the Act shall apply to the sale in interstate commerce of natural gas for resale and the Natural Gas Company is engaged in such sale. Now --
Hugo L. Black: How did the Supreme Court of Kansas attempt to distinguish those two cases of this one?
Joe Rolston: Well, Your Honor, Mr. Justice Black, the Supreme Court of Kansas, when you read their opinion, you're going to find and they say a lot of things and we weren't sure what they really did say. But on one portion of the case --
Hugo L. Black: Is it denied? You said that the sale and resale isn't denied that this conceals (Inaudible) interstate commerce for a resale in the interstate commerce?
Joe Rolston: No, no, no. The Kansas Court and I'd like to call the Court's attention to that portion of it. The -- on -- well -- and we have set the opinion out in our jurisdictional statement and on page 7 or 8, here is what the Kansas Court said with respect to our operations. They say, at the bottom of the page, during all dates in question, the gas company, that's -- that's the appellant, Cities Service Gas Company, a natural gas company as defined in the Natural Gas Act, in its operations in the purchase of gas in the Kansas Hugoton Field, purchased gas from the producers, delivered at the wellhead, also delivered at its pipeline in the field after the production and gathering had entered.
Hugo L. Black: Are you reading from page 7 of the --
Joe Rolston: Page 8 of the appendix to the jurisdictional statement.
Hugo L. Black: Yes, I have the jurisdictional -- but you said 7 --
Joe Rolston: Well, I -- I beg your pardon. That was an error. It had no production in the field and purchased therein all gas obtained of the gas so purchased during the year 1951, 55.4% was purchased of the wellhead and 44 point --
Earl Warren: Are you reading from -- are you reading from page 8 of your appendix?
Joe Rolston: That's on page 9 of the jurisdictional statement where I'm reading now Mr. Chief Justice.
Speaker: (Inaudible)
Joe Rolston: Appendix.
Hugo L. Black: In your appendix, roman 8 and 9?
Joe Rolston: That's correct, 55.4 % was purchased at the wellhead and 44.16% pipeline delivered in the field after production and gathering had been completed. Now, here's what the Court said with respect to the interstate operation, from one has been heretofore stated --
Charles E. Whittaker: I can't follow. (Inaudible)
Joe Rolston: My -- the appellant's jurisdictional statement, roman -- page 9 -- 8 and 9 of the appendix, appendix A.
Charles E. Whittaker: Page 8 and 9?
Joe Rolston: 8 and 9 of appellant's jurisdictional statement.
Hugo L. Black: (Inaudible)
Joe Rolston: Yes. I'd better get the record. I think that's better.
Hugo L. Black: On page 97.
Joe Rolston: 97 of the record and with respect to our interstate operations, here's what this Court said and the record bears it out and there is no conflict, no contradiction about facts in this case. From what has been heretofore stated, it appears that the sales of gas made by producers in the field to the gas company in the first instance after production and gathering had entered and in the second after production -- in the first after production had ceased and in the second after production and gathering had entered where sales in interstate commerce of natural gas or resale for ultimate public consumption for domestic, commercial, industrial or other uses. It also appears in such record that after such sales had been completed the gas company placed such gas in its interstate integrated pipeline system and thereafter made resale thereof to at least of some of the appellant cities. Now, there was involved in this litigation in the lower court some Kansas municipalities which were also attacking the validity order on the same grounds in which we were. But the cities have not sought a review in this Court. Now, in answer to Mr. Justice Frankfurter's question awhile ago, I believe it was and maybe it was you, Mr. Chief Justice, what the Kansas Court did, they said on page 98 of the opinion, they construe this price order.
Speaker: (Inaudible)
Joe Rolston: Ninety-eight of the record. I'm going to -- I'm going to stay with the record now, Your Honor. The parties are far apart on their construction of the Commission's order. On the one hand, the appellants contend such order as a price fixing order having application to sales of natural gas made by producers after its production and gathering has entered. On the other hand, the Commission contend, it is purely a conservation measure limited to production of gas from the common source of supply before sensation of production which makes the minimum attribution price therein prescribed, a condition precedent to the withdrawal of any natural gas whatsoever from such source. We are not inclined with the labor arguments made by the parties respecting the construction to be given the order. It suffices to say that after a careful analysis thereof, we have no difficulty in construing its terms to me that no person, firm or corporation, first of all, the producers and left or take gas in its natural state from the depths of the Hugoton Field to a point further than the wellhead without as a condition precedent to its withdrawal from the common source of supply first attributing thereto a minimum price of not less than 11 cents per Mcf, 14.65 pounds psi, so construed recognizing as we must that under our own decisions. Now, right there, they cite Kansas Nebraska Natural Gas Company be the corporation commission which that court had upheld and sustained an eight-cent price order. The -- the order in the two cases is exactly the same except as to price and the Court said so in its opinion. Now, in the Kansas-Nebraska case that case was never appealed to this Court or a review was never sought. And the Kansas Court said that that was the fixed law of Kansas. Now, in the Kansas-Nebraska case, the companies -- pipeline companies' involved taking gas from the field, took the gas in one or two ways by production, their own production or by purchase. In our case here, it's solely by purchase. We do not produce in the Kansas Hugoton Field. Now, the Court said in the Kansas-Nebraska case that they have the power to fix that deal price. Then they came along in the Columbia fuel, the Panhandle Eastern Pipeline Company, a case in 176 Kansas. It was decided just a few years after that. And in that case, they held that Panhandle Eastern Pipeline Company under that eight-cent order was required to pay the producer not only the eight cents fixed by the price order at the wellhead, but also in addition thereto the cost of gathering the gas and the contract provided that the producer should pay the cost of gathering. That is the sale under the contract was made at the end of production and gathering in the field. Now, there's many question but what there is a substantial disagreement between the appellees and the appellants in this case with respect to the -- what the Kansas Court decided. I think probably that the best evidence of what the Court decided was that the company, after the Court's opinion was handed down and then accordance with this rules, filed a motion for rehearing. And in this motion for rehearing, we specifically asked the Kansas Court to clarify its judgment and decision.
Charles E. Whittaker: Mr. Rolston, may I ask you (Inaudible)
Joe Rolston: Yes.
Charles E. Whittaker: (Inaudible)
Joe Rolston: Yes.
Charles E. Whittaker: (Inaudible)
Joe Rolston: Yes and I -- I might say --
Charles E. Whittaker: Are you familiar with the statutory (Inaudible)
Joe Rolston: I am familiar with the --
Charles E. Whittaker: (Inaudible)
Joe Rolston: Yes, sir. That is correct Mr. Justice Whittaker but the Court doesn't always follow it. There are several statutes in Kansas will say the very thing you said. And as a matter a fact, the syllabus in this case shows that they're basing their decision in the case here under consideration on what they decided in the Kansas-Nebraska case. And in the Kansas-Nebraska case, they decided that the purchaser had to pay the producer and the producer couldn't sell to the purchaser unless he received the eight cents and that's the same --
Charles E. Whittaker: (Inaudible)
Joe Rolston: Well --
Charles E. Whittaker: This is on page 45 of your -- of the record.
Joe Rolston: Forty-five?
Charles E. Whittaker: Forty-five of the record, second full paragraph.
Joe Rolston: Are you -- are you referring now to the Commission's memorandum opinion?
Charles E. Whittaker: Yes. (Inaudible)
Joe Rolston: Well, the order there is what I read awhile ago --
Charles E. Whittaker: Yes.
Joe Rolston: -- that all persons, firms and corporations so that is not -- they say that's based on the statute. But there isn't any statute in Kansas that -- and I'm sure they can cite it on that says the fixed price of gas.
Charles E. Whittaker: Would you tell me then what (Inaudible)
Joe Rolston: Well --
Charles E. Whittaker: -- should get to the gas 11 cents and who gets the money if you'll just attribute to it.
Joe Rolston: Well, that's one thing (Voice Overlap). Mr. Justice Whittaker that's one thing that bother us and that's the reason we filed a motion for rehearing in which I was just about --
Charles E. Whittaker: Oh well --
Joe Rolston: -- to get into when you asked the question. Now, we -- we couldn't understand clearly, we didn't know whether we were required to pay or just say we attribute this or attribute that in a matter of bookkeeping, we could -- we couldn't tell that so we -- we asked the Court to clarify its opinion and we just told the Court in our motion for rehearing. And here are the words we used. It's short and right to the point. Unless this Court grants the appellant a rehearing in this case and upon such rehearing or otherwise answers the federal questions presented and clarifies and determines the applicability of said minimum price order as applied to the undisputed operations of appellant in its purchase of the natural gas in said field, then appellant is forced to and will assume, this Court has decided that said minimum price order of the Commission does apply to the undisputed operations of appellant and appellant is required to pay the producer as a condition precedent to its taking and purchasing of the gas, the minimum price fixed by said order regardless of whether such sales of gas to it in interstate commerce resale or made at the wellhead after production has ceased or in the field after production and gathering has entered. And that court denied our motion for rehearing without opinion. So when you read the case of Columbia Fuel against Panhandle Eastern Pipeline Company, they plainly said in that case when dealing with the said order that -- that Panhandle, the pipeline company was required to pay Columbian Fuel they produce.
Charles E. Whittaker: Was it in fact this 11 cents was filed (Inaudible)
Joe Rolston: Well, I -- I -- you mean now or then?
Charles E. Whittaker: Then.
Joe Rolston: Well, it was higher than some prices. It was higher than some or contract prices and -- yes, I would say it was higher.
Charles E. Whittaker: Who knows that's a tax, it's a payment for the product, is it?
Joe Rolston: That's right. There isn't any tax matter involved in this case at all.
Hugo L. Black: Did you have some contracts out of your company?
Joe Rolston: Yes, we have.
Hugo L. Black: Were some of them in a less than five in there?
Joe Rolston: Yes, that's actually right, Your Honor. We had contracts -- our Exhibit 30 -- 35 shows that we --
Speaker: What page is that?
Joe Rolston: What?
Speaker: What page?
Joe Rolston: That's page 80 of the record. That shows that we buy gas from Stanolind Gas Company which is now Pan-American Petroleum Corporation, Magnolia Petroleum Company, United Producing Company, Columbia Fuel, Western Natural Gas, (Inaudible) Texas Company and Columbia.
Hugo L. Black: Most of it around eight cents as against the 11 fixed by the state?
Joe Rolston: Well, I remember one in particular -- our contract with Magnolia is 6 cents. And I think our contract with Stan is eight point something.
Hugo L. Black: What does this mean -- what does this mean on page 8 that shows rates, eight and four-tenths -- eight and twenty-nine -- eight -- eight and four-tenths.
Joe Rolston: That's the sale -- that's the sale price.
Hugo L. Black: That's what?
Joe Rolston: That's the sale price at that time.
Earl Warren: To you?
Joe Rolston: Yes.
Hugo L. Black: That's what you --
Joe Rolston: That's right.
Hugo L. Black: -- contracts out so far or is that what you've paid for?
Joe Rolston: Well, you see, to answer that that -- that is the price fixed by the previous Kansas order that was 8 cents.
Earl Warren: I thought you said a moment ago with Magnolia, you paid 6 --
Joe Rolston: That is our contract with Magnolia with 6 cents.
Earl Warren: And sold it for 8?
Joe Rolston: That what?
Earl Warren: And sold it for eight. I thought you said you paid 6 and sold it for 8.
Joe Rolston: No, we pay --
Earl Warren: Well, if you paid it -- if you bought it for 6, why isn't -- doesn't it say 6 here instead of 8?
Joe Rolston: Well, the -- the exhibit here was based on the -- on the record and the situation as it existed at the time. And at the time this new price order of 11 cents was made, there had been a previous Kansas price order which fixed the minimum price to 8 cents which had then appealed to Kansas Supreme Court and sustained that no appeal taken further. So we had been complying with that 8-cent order and that's what the rate there is.
Hugo L. Black: What did the Kansas Supreme Court say about this sentence and now to the fact, Phillips Petroleum here where we said rather we believe that the legislative history indicates the congressional intent to give the Commission jurisdiction over the rates of all wholesale of natural gas in the interstate commerce whether by pipeline company or not and whether appeared before, during or after transmission by interstate pipeline. What did they say about that sentence?
Joe Rolston: Well, --
Hugo L. Black: How did they explain that? What is the argument that (Voice Overlap) --
Joe Rolston: They (Voice Overlap) -- they distinguished the -- the Panoma case, the Phillips case by -- by saying that this was production and gathering and it came within the exemption provisions of Section 1 (b), because it was a part of production and gathering.
Hugo L. Black: But it was (Voice Overlap) --
Joe Rolston: And then they also --
Hugo L. Black: It was, was it not a sale of gas in interstate commerce for a resale?
Joe Rolston: That's correct, Your Honor. Now, they also said Your Honor, at another page in the opinion that -- and explained in the -- the Panoma case. Here, as we have indicated, the Kansas Commission -- that's page 101 of the record, the Kansas Commission has fixed the minimum price to be paid for gas before cessation of production. This fact in itself is sufficient to distinguish the decision on which appellants rely and warrants our conclusion that they are not to be regarded as controlling prices. Now, when you said -- when this Court said in the Phillips case and what's your -- Your Honor just referred to, I don't see that there's any answer. It makes any difference where the sale occurred as long as it sale in interstate commerce for resale and that's what the Circuit Court or the Court of Appeals of the Fifth Circuit has held in the Deepsouth case which is attached as -- as an appendix on these briefs and also the Tenth Circuit in the Southern case which is just recently handed down and as -- as an appendix to the FPCs amicus curiae brief.
Charles E. Whittaker: Mr. Rolston, I'm sorry to interrupt you again. But may I have a little bit of (Inaudible) Did you tell Justice Black just now that all gas you purchased is in interstate commerce?
Joe Rolston: No, I -- I didn't say that. I -- I think that's correct.
Charles E. Whittaker: All?
Joe Rolston: That all the gas that we purchased goes in into our interstate pipeline system. And the record shows that it's commingled with gas from three other common sources of supply, some in Kansas, some in Oklahoma and some in Texas. Now, the -- the commingled gas according to one of our witnesses and that wasn't disputed. He -- he said you couldn't identify the gas to mark it in of the pipeline. But he estimated that 48% of the Kansas gas in the Kansas Hugoton Field was sold intrastate and the balance of it was sold outside the State.
Charles E. Whittaker: By all the gas from this field?
Joe Rolston: No, we get 31% of our total gas supplies from this Kansas portion of the Hugoton Field and -- and most all or -- or substantial part, most all of our gas, well I'd say half of it estimating, comes from the Kansas Hugoton and Oklahoma portion of the Hugoton Field.
Charles E. Whittaker: Tell me whether I misunderstood you as I talked to you erroneously from my looking at the (Inaudible) In 1951, 55% and 47% of the gas you purchase in the Hugoton Field were purchased to wellhead.
Joe Rolston: That's correct.
Charles E. Whittaker: 44% and 67% is purchased after production and gathering. And that the total 51.5% is sold in commerce so the rest is sold in the State of Kansas.
Joe Rolston: Well, 48%, that's merely an estimate, 48% of the gas because its commingled gas and we can't identify it, Mr. Justice Whittaker and it's only an estimate of the witness. When the gas is taken and commingled from these different sources of supply, there's no way in the world to identify which gas comes from which field.
Hugo L. Black: Which goes to which place?
Joe Rolston: That's right.
Felix Frankfurter: Is there a definite proportion though? I think a gas -- you can call it fungible goods. Is there a definite proportion that is intrastate commerce and interest to that too that you object to this order?
Joe Rolston: The only answer I can make to that, Mr. Justice Frankfurter, is that there is some of this gas sold and offers the pipe -- interstate pipeline that comes from the Kansas -- portion of Hugoton Field in Kansas. There is some. It isn't a large amount to get.
Felix Frankfurter: Well, is Kansas defending this order on the ground that this is regulating the price of gas sold in Kansas? Is Kansas defending on that ground? Kansas is saying we're merely fixing intrastate rates on intrastate transactions --
Joe Rolston: No, no, they're -- they are saying that this is a conservation measure.
Felix Frankfurter: I understand that. I just want to know whether that is an issue here that this is in fact --
Joe Rolston: No, there -- there --
Felix Frankfurter: -- a regulation of intrastate sales in Kansas.
Joe Rolston: There -- there -- if that was correct and -- and the Court has held, we wouldn't be up here because it wouldn't affect that hardly [Laughs] but they --
Hugo L. Black: The State Commission hasn't held that yet, has it? They wanted to raise the price of Kansas but not in -- for Kansas consumers but not for out of state consumers.
Joe Rolston: Well, the -- the -- you see, you've got these price orders. You had them up in the Panoma case and -- and there's no difference in any of them. There is no difference in the price order in this case and the Panoma case except the price. And as I understand the position of the appellees in this case, we asked them to tell us whether we are required to pay this price before the Supreme Court of Kansas and they didn't tell us. And I -- and I think they ought to tell this Court whether or not the producer is -- is required to get -- this gas goes in the interstate commerce price.
Charles E. Whittaker: As I understand your answer to Mr. Justice Frankfurter that the State of Kansas is making no question about the fact that part of the gas is sold locally in Kansas. They -- they attack it -- the whole of the sale -- all the gas on the same basis, namely, that they have a power in conservation to regulate the price at the wellhead and before you get it, is that right?
Joe Rolston: Well, I don't know as I understand your question, Mr. Justice Whittaker.
Charles E. Whittaker: Well, if -- who does the mixing of this gas? You do it, do you not?
Joe Rolston: Yes.
Charles E. Whittaker: In your own line.
Joe Rolston: We operate our own --
Charles E. Whittaker: There was a time when at the wellhead when it wasn't commingled with other gas destined for commerce, isn't that true?
Joe Rolston: Yes.
Charles E. Whittaker: Now, then --
Joe Rolston: Yes. Now, wait just a minute. Any gas under the decisions I read in this Court, (Inaudible) Walker Miller Company owned them that if the gas is destined for outstate consumption that is the substantial portion. It doesn't make any difference about the intrastate state. There is the decision I think of this (Voice Overlap) --
Charles E. Whittaker: Now, is Kansas making any contention that to that effect here that there should be -- that your attempt to hereby mixing the gas in your pipelines with other gas and some of it sold by you for local use in Kansas, do they claim that makes a difference?
Joe Rolston: They -- they said nothing in their briefs. I heard them say nothing in their oral arguments and the Court said nothing in its opinions.
Charles E. Whittaker: All right.
Hugo L. Black: Do you have any other cases except the ones you'd cited?
Joe Rolston: Mr. Justice Black --
Hugo L. Black: They -- they cover your case pretty well.
Joe Rolston: We -- we think --
Hugo L. Black: From your standpoint.
Joe Rolston: That's right. And -- and we think that a fair reading of this Kansas Court's opinion is that they require their propriety and they require to produce here to be (Inaudible). Now, if that is not correct, Your Honor, the Supreme Court of Kansas should say, “You're not hurt and you know we don't care,” but they wouldn't tell us. And when you examine their other opinions in connection with this one, there isn't any question what in my mind of what they have said that we're required to pay and it applies to these sales in interstate commerce for resale. Thank you.
Earl Warren: Mr. Solicitor General.
J. Lee Rankin: May it please the Court. The Federal Power Commission is here asking that this decision be reversed and the Court hold that the order is invalid. As far as we can find in the case, there is no issue that the State of Kansas has any right to regulate by an order of this type because this is gas moving only intrastate. It's the question of whether because it is a conservation measure they have the right to regulate the price of the gas under the exemption of Section 1 (b) in regard to production and gathering. It is just that simple. Now, we have been troubled with the statement that this attributes a price rather than requires the payment of the price, but the order doesn't limit to attribute but requires payment or attribution. But if you'll watch the order closely, you will note that the Kansas Court, in interpreting the order and the order itself, provides that the payment shall be made if it passes the wellhead. It doesn't say that this is a charge for bringing this gas up to the Wellhead and no farther. But if it passes the wellhead which gets it into a sale in interstate commerce then there is an attribution or payment to be made.
Speaker: What do you think attribution means with it.
J. Lee Rankin: Well, I think it could mean, you just mark it up on your books and nobody paying more attention to it.
Speaker: Or that you included in your -- any future price in the sale of gas?
J. Lee Rankin: But they have -- that's the way it's been worked and Magnolia filed a filing before the Federal Power Commission in which they did include it in the price that they asked this -- this particular appellant to pay for the gas and the appellant proceeded to ask the Federal Power Commission or make a filing saying that it was entitled to an increase because of that. So we find that by that kind of -- of a measure and the practical application by the parties which I think is impossible to avoid. We get down to place where the poor consumer down at end doesn't get much benefit from the regulation by the Federal Power Commission.
Felix Frankfurter: What difference does it make whether you call it a sale and -- or an attribution if in terms of cents, there is compulsory requirement by the Kansas authority?
J. Lee Rankin: Well, there is no difference.
Felix Frankfurter: And therefore, the question gets back whatever word you use, the characterization you make whether that kind of compulsion can be exerted by Kansas, isn't that right?
J. Lee Rankin: That is -- that is correct. And the importance --
Felix Frankfurter: Isn't that to fuss around whether it's an attribution or -- or a sale?
J. Lee Rankin: Well --
Felix Frankfurter: I don't mean --
J. Lee Rankin: The Kansas --
Felix Frankfurter: What I mean, what is the -- what's the legal significance of -- of fussing about that?
J. Lee Rankin: It's one way of trying to get away from Panoma and Phillips that you can claim that there is an attribution and yet there's not a sale. But the parties proceed to say, “You've got to pay for the gas on this basis.”
Felix Frankfurter: But the attribution is by governmental authority, isn't it?
J. Lee Rankin: That's right.
Felix Frankfurter: And so the question comes back as to the power of the governmental authority.
J. Lee Rankin: And if the Government can require that, the effect of it is to make the payment. And in effect, it changes the price structure and immediately has already had that effect.
Felix Frankfurter: The only thing that I can see, in my limited way is if the party for some reason of unrelated to the thing want to conceal the real financial cost or payment and the State says, “Oh no you can't conceal this for whatever the reason may be,” tax reasons or I don't know what. I can see that but there is no such suggestion here that this is a means of Kansas by which Kansas reaps some false façade from the transaction, gives it its true name. It's Kansas that's doing something, isn't it?
J. Lee Rankin: That's right. And the whole purpose of the conservation measure, that is what is to be called and that's the only way that it could be given any validity at all, would be to lift the price and the whole -- all of the records shows that in order to have some effect on purchases at the end with the idea that if we lift the prices up then it will get certain uses of gas out of the market for this particular gas. Now, it isn't any kind of a conservation order at all if somebody doesn't have to pay it because nobody will notice any effect of it. But the moment you put -- make somebody pay it, the man down the line that's use -- using it for what they consider uneconomic use or one that this gas shouldn't be used for because coal or oil or some other fuels should be used then he'll look it over and he'll say, “Well that cost me too much.” Not somebody attributes something so I don't have to pay it, so what's the difference. But he'll say, “It cost me too much for this use and I'll quit using it.” That's the whole theory of the whole record but you can't deal with Panoma and Phillips as easily if you use it as frankly and openly as that.
Speaker: If Kansas had said, “You can't take more than so much gas out of the field, would you quarrel with that?
J. Lee Rankin: Well, we wouldn't, no. They are doing that very thing. There's unitization --
Speaker: You said they can't do it by fixing the price. They could do it directly.
J. Lee Rankin: Yes. I want to make that clear as -- as far as the Federal Power Commission is concerned in the Government brief by attorneys general of a number of the states had been filed here saying that, “We are trying to extend this Act on behalf of the Federal Power Commission that we are claiming that the States have no power to regulate and we're intruding on that because of the statement that we used that there'll be a substantial effect on interstate commerce. If you recall, that's the exact language of the Court used in Phillips when it said that there would be a substantial effect on interstate commerce by reason of this -- the price of these sales and so we used that same language. Now, I want to make it clear. There wasn't any purpose or intention. There isn't any purpose or intention on the -- on the part of Federal Power Commission or the government to interfere with proper measures of conservation that the States are to regulate. And this Court has recognized that they have that power but they can't handle conservation by regulating price because the moment they do, they come in to headlong conflict with the Federal Power Commission.
Felix Frankfurter: Mr. Solicitor, before we let go with our comment, your quick accession with Justice Harlan's suggestion, it might bottle up the oil, Kansas might bottle up the oil. I just want to (Inaudible) that one would have to consider, Pennsylvania against West Virginia before you do that.
J. Lee Rankin: Well, as -- that's what bother --
Felix Frankfurter: I'm not saying -- I'm saying it isn't so. All I'm saying is, I just have (Inaudible) in the light of that decision.
J. Lee Rankin: That's what bothered me about answering a question categorically that they could, as long as it's a regulation in degree. It seems to me there is no question of what and a reasonably -- reasonable regulation that they can have conservation in that manner. The thing that bothered me was whether the question included not allowing any gas to be transferred in the interstate commerce and then I think we have to have a reservation.
Charles E. Whittaker: Now, wouldn't it be possible out in that Hugoton Field for people, owners of leases or owners of -- landlord's interest in leases to waste the gas just -- you've seen it bearing yourself out there. Now, wouldn't the -- the State of Kansas have power you say, you want to waste it, you're going to have to pay 11 cents, a thousand for it?
J. Lee Rankin: Well, I think (Voice Overlap) --
Charles E. Whittaker: -- when commerce is not involved.
J. Lee Rankin: I think there's a possibility and probability that they could do that but they do even more than that. They prohibit the wasting of the gas as a conservation measure.
Charles E. Whittaker: Well, could -- are they limited to doing that in one way? Could they not also fortify that by requiring the payment of money if you do?
J. Lee Rankin: I don't see how there'd be any commerce involved then --
Charles E. Whittaker: No. It wouldn't be --
J. Lee Rankin: -- so we wouldn't have any problem of interference or clash under the Commerce Clause.
Charles E. Whittaker: But does -- but -- that's just the point. Is commerce involved when the gas is two feet below the surface of the ground and still in the pipes?
J. Lee Rankin: But that is --
Charles E. Whittaker: Is that in Commerce?
J. Lee Rankin: No. But (Voice Overlap) -- that isn't what the order provides. It doesn't say you can bring it up to the -- to the wellhead and you have to pay anything. It says, “If you bring it beyond,” and there you got the commerce. Now, we also do not claim --
Charles E. Whittaker: Well, now have you. You bring it one foot beyond the valve, within your own pipes and then send it on and off to your own factory which is located half a mile away, is commerce involved?
J. Lee Rankin: Well, this Court has held that where there's the sale --
Charles E. Whittaker: In commerce.
J. Lee Rankin: -- wholesale for interstate commerce and there's transmission, there is a commingling that you cannot separate and that that gas is on its movement at least when it leaves the wellhead.
Charles E. Whittaker: Sure. All whole -- for example, all wholesales of natural gas, Phillips case now, in interstate commerce whether by pipeline company or not and whether occurring before, during or after transmission by an interstate pipeline company, of course is in commerce. But is the principle different than commingling wheat that you own and I own and I tortuously commingle it. And then I sell it in -- in commerce until that's -- am I then able to say that is all to be regulated as -- by federal power to the exclusion of the states?
J. Lee Rankin: Well, if you mean price regulation.
Charles E. Whittaker: Yes.
J. Lee Rankin: The Congress has said that the interstate sales or wholesale are regulated by the Federal Power Commission.
Charles E. Whittaker: Yours but -- have you got an interstate sale until at least it's been commingled in interstate pipes.
J. Lee Rankin: Well, it is commingled when it leaves the Wellhead. There isn't any question under the evidence in this case that when it leaves the wellhead here, it is commingled with gas that's sold in interstate commerce and in such a manner that it can't be possibly be separated by any man. He cannot distinguish what part of the gas would go in the Intrastate Commerce and which will go in interstate commerce. So, they're trying to reach, not the production of this gas up to the wellhead in which case, it wouldn't make any difference to any of these producers whether you attribute it or what you -- what -- what kind of a price you put on. But it's that transfer beyond the wellhead that they are trying to fix the price on and it's that point at which it -- interstate commerce is subject to the control of the Natural Gas Act and the Federal Power Commission, that's our position.
Hugo L. Black: Does the State attack the State Supreme Court finding that this was in commerce and was sold by resale in interstate commerce?
J. Lee Rankin: We don't find anything for that character in the issues --
Hugo L. Black: Has that been in dispute up today?
J. Lee Rankin: No. Now, we also want to make clear that we do not contend that the States do not have a proper area of action as to reasonable taxation, severance tax and so forth. It's asserted that we -- we may be moving and try to take that from them. And of course, we recognized that the Natural Gas Act expressly had in mind that and as long as it comes within the requirements of the Calvert case. We've seen no difficulty about those taxes and we're not contending that they are not properly entitled to. Now, in examining Exhibits 35 and 36 on pages 80 and 81, it's very interesting to note by those exhibits just who's being affected by this kind of an order. What -- who are the beneficiaries of raising this price up at the wellhead or after the production and gathering had been completed. Both are involved in this case. There are major gas companies. They are not just a lot of little producers, Stanolind Oil & Gas Company for 26 million thousand cubic feet. There is a small lot of jointly own wells there, 204,471. Then we get down to Magnolia Petroleum Company, one of the majors, United Producing Company, Columbian Fuel Corporation, Western Natural Gas, Carbon Texas Company and Columbia, all substantial operators in the field that are going to be benefited by this kind of an operation of price fixing. Now, it's suggested that the Federal Power Commission has recognized these rates and therefore has no right to object this time. I want to tell the Court about that.
Hugo L. Black: Could it -- could it by recognizing your way with the jurisdiction?
J. Lee Rankin: No, it could not. But furthermore, it -- it has not and it has tried not to. I'll put it that way and try to describe what has happened. As you know the Act provides for filings and these three and half years since Phillips, they have been engulfed with filings by different producers over the country, some 19,000 better than 19,000 different filings. Now, the Act doesn't say just because a man or producer files a paper in which he describes a certain rate which they were directed to do under the Federal Power Commission's order 174 that that -- the filing of it makes the Federal Power Commission's failure to do anything at that point an approval of it. The Federal Power Commission must act within 30 days under Section 4, if it wants to suspend it. It can come in under Section 5 (a) at anytime and examine into the rate and it can -- and that mere filing doesn't involve any affirmative action by the Federal Power Commission. On this situation, there were two cases that I want to briefly describe to the Court. One is the Magnolia case in which there was an application as described in the footnote to our brief for -- of price-wise because of this Kansas order and there was also the application of Cities Service. When that application was first filed, it included the contract between the parties and the minimal price order and also the agreement that Cities Service have made whereby the producers that got this higher price because of this minimum price order would have to refund it to Cities Service if it was later declared illegal. And the Commission first made it subject to that provision and then later, they eliminated that part. The explanation I was given by the Federal Power Commission was that the elimination of it being subject to this provision of refund, if the courts would hold it illegal, was to not interfere with the court action and the court determination as to what the effect of this minimum price order would be and that case is not final. It's now on appeal to the Tenth Circuit so that the Court can determine what the legal effect of this minimum price order is in regard to these contracts. Now, we're talking about a sum of $4 million increase on the price of gas in this very case so that it is a -- a very substantial sum. And you and I know that it isn't going to be paid down the bottom of the line to the producer without coming out the end here from the consumer.
Hugo L. Black: What do you mean by $4 million increase?
J. Lee Rankin: That is the amount that's involved, the total amount that's involved between the --
Hugo L. Black: Over what period of time?
J. Lee Rankin: One year, between the contracts and the minimum price. Now --
Earl Warren: Is that just for this one company or --
J. Lee Rankin: One company.
Earl Warren: There are others?
J. Lee Rankin: There are others and there are a great number. And I was trying to find out what the effect of this might be, this minimum price order on whole gas industry. And it's quite clear that it reaches then to almost every pipeline that supplies important areas in this country. The --
William J. Brennan, Jr.: You mean just out of the Kansas field?
J. Lee Rankin: Yes, because there's the commingling -- practically every pipeline has some of its production gas comes from that area. And then it gets some from Oklahoma and Texas and other areas of the country.
William J. Brennan, Jr.: I take that they too might follow Kansas lead.
J. Lee Rankin: They are already busy at it. Oklahoma has raised it once at least during this procedure of getting through the courts. And I understand there's one at Texas but I'm not sure about that. Now, the Magnolia case is before the courts and there was the Dorchester case in which the Federal Power Commission, it's a small producer had this question of and in fixing the difference -- the amount that they would have to provide a bond for in a small company. They took the difference between the minimum price for the (Inaudible) and the basic contract orders. Now, it's the position of the Federal Power Commission if they're going to have to examine the whole question and take into account Mobile and its effect on this matter if the Court should -- should decide that this minimum price order is illegal because under Mobile, they would have no power without a 5 (a) hearing to step in and just change the price that would have to be paid to these producers in the face of their contract. Now, in addition to that, there are 13 different pipeline companies operating in the Kansas Hugoton Field. The Commission now has 5 (a) proceeding count in which this very question is involved as to whether or not the minimum price order can be taken into account or has to be taken into account as the floor that the Commission has to deal with for these people or these pipelines to pay for gas or where they -- they can examine into their contracts, disregard the price order as illegal and determine what they would have to pay under those contracts and that thereby fix the price. And they also have for Stanolind the four -- Section 4 proceeding, so that's before them now too.
Felix Frankfurter: Do I understand it? I'm not sure I understand you. Do I understand you that the problem you've stated under 5 -- Section 5 arises when a distributer (Inaudible) pays the fix state price but the Commission of its own accord will disallow it on the ground that it's an illegal fixing, is that right?
J. Lee Rankin: Well, that would -- that's what is in the 5 (a) proceedings.
Felix Frankfurter: Yes, yes.
J. Lee Rankin: It also --
Felix Frankfurter: The Cities Service might deal to this on the part of Kansas that didn't? What I mean assuming it exceeds to it, could the Commission, sua sponte disallow that that?
J. Lee Rankin: That's its contention that it has a right --
Felix Frankfurter: Yes.
J. Lee Rankin: -- to fix the rate --
Felix Frankfurter: I just want to know what that is.
J. Lee Rankin: -- at the wellhead and under Panoma and other cases.
Felix Frankfurter: But that is -- but that is an unfair basis on which the rates are to be fixed by it or unfair as to the capital account or the income or whatever you please.
J. Lee Rankin: Now, in this particular -- in this particular case, Cities Service was given the increase rate based upon the minimum price order contingent upon its agreement to a refund if the price order was held to be illegal. Now, that refund, I want to make it clear, is only as to the jurisdiction that the Federal Power Commission had the power to regulate which is the interstate commerce area. Of course the other Commissions could make the same condition or provision if they saw fit as to the intrastate -- excuse me, and the exempt area and all the industrial and so forth. So that as to that area that the Commission has the power to require refund, there is an agreed provision in the order that Cities Service will have refund.
Felix Frankfurter: If the problem -- we've had some difficulties and differences, who is entitled to get the refund is that -- is that problem still there? Is that all stated out now.
J. Lee Rankin: That's difficult because there -- you have the distributors down the line and whether or not the states will make the distribution companies, give it back to the consumers or not --
Felix Frankfurter: We've -- we've had our troubles with that right here as you know.
J. Lee Rankin: But at least the Commission did went as far as it could.
Hugo L. Black: Did it? Did it have to grant the (Inaudible)?
J. Lee Rankin: Well, it's a question of whether they can get along and pay it or probably leave with the Kansas people and get the gas. I assumed that --
Hugo L. Black: Did it grant an increase -- did grant an increase to that hearing to determine whether it was fair and reasonable rate?
J. Lee Rankin: I don't think there was an independent determination as to whether or not it was fair and reasonable. It was based upon the assumption that if this order was valid, they were entitle to it and if was not, they'd have to refund it. That was as simple as that I think.
Hugo L. Black: But that's the wholesaler as I suppose that doesn't involve it, maybe --
J. Lee Rankin: No, the --
Hugo L. Black: -- a problem is one that has involved the consumers, ultimate consumers.
J. Lee Rankin: Well, they would have to refund it to the -- the various transmission lines. And then whether the ultimate consumer really got it would depend upon the regulation of the distributors which is not under the Federal Power Commission's control. We think --
Felix Frankfurter: Does the money put in court?
J. Lee Rankin: No.
Felix Frankfurter: It's just the bond of the --
J. Lee Rankin: No, they might explain to the Court. They have departed from requiring bonds because they had, I think that's about 1950, required bonds of 10% and the bonds were clearly so small relatively compared to the amount that have to be refunded that it wasn't accomplishing anything but it was running cost for bond premiums of insubstantial sums or if the company had a state that justifies they're being able to pay within the contemplated period. They're not -- they don't require bond. But there are companies --
Felix Frankfurter: Do you -- do you remember that congress at least thought that it's money is actually in the treasury -- of the treasury of the Court. We've got -- we've got a problem arising from the fair distribution of the reason of the possession of the Court if you haven't got it on this generalized way.
J. Lee Rankin: Yes. There -- there isn't any money in the hands of the Court.
Felix Frankfurter: Maybe just between the parties and poor consumer will be out.
J. Lee Rankin: Well, I can't answer that. I'm sorry.
Hugo L. Black: Is the bond provided that when the refunds shall be (Inaudible).
J. Lee Rankin: I don't know, Mr. Justice. We think that the --
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: I don't see -- as long as you assumed it's reasonable to any problem at all.
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: Yes.
Charles E. Whittaker: How could you find (Inaudible)
J. Lee Rankin: You have to find the stage --
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: Yes.
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: I don't --
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: I don't see any problem on that as long as you --
Charles E. Whittaker: Now then, do you know (Inaudible)
J. Lee Rankin: That's right.
Charles E. Whittaker: That happens with respect to gas --
J. Lee Rankin: At the wellhead.
Charles E. Whittaker: At the wellhead. (Inaudible)
J. Lee Rankin: Because from that point on, it is a continuous flow to the consumer.
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: That's right.
Charles E. Whittaker: If that's the point then I (Inaudible)
J. Lee Rankin: That's an entirely different theory.
Earl Warren: Mr. Stucky.
Dale M. Stucky: May it please the Court. The counsel are in basic disagreement about the nature of this order which was not made in a vacuum but which was made after long hearings which described a situation in the Kansas Hugoton field. Perhaps the degree of basic difference is revealed by counsel's failure to point out the most significant language in this lower court's decision. On page 101 of the opinion are found these words, finally appellants, and that's the appellant here, contend at the trial court in rendering its judgments determined the price order in question applied to the operations of the gas company. We do not agree resort to its judgment heretofore quoted, discloses that all it did was uphold and sustain the order of the Commission and the curtailing production in the Hugoton Field and based on the premise, the Commission was not fixing a price for gas in the field that prescribing a minimum price for all gas that the wellhead as a condition precedent for withdrawals from the common source of supply in the interest of conservation. Now, we have an extensive record in this case which shows why such an order was entered in the State of Kansas. As to the nature of the order, it has been interpreted and construed as a conservation order, the Corporation Commission of Kansas has said in a formal proceeding interpreting this order that it does not apply to the operations of the Cities Service Gas Company. It is refused to hold Cities Service or require Cities Service to make any payment to landowners under this order. The order regulates severance and enters the conservation and the protection of correlative rights. We take the position that it regulates the creation of a commodity. It's a regulation of real property within the meaning of the Ohio Oil Company against Indiana.
Hugo L. Black: Does it -- does it fix the price of gas at the wellhead which is far shipment in the interstate commerce as your State Supreme Court said?
Dale M. Stucky: I do not agree with you that the Supreme Court said that. I think it fixes a minimum price. It uses a word fix the price at the wellhead. But I do not agree that it's an order fixing the price in the nature of a raise order.
Hugo L. Black: What is it?
Dale M. Stucky: It's a conservation order which --
Hugo L. Black: Well, what's the effect of it?
Dale M. Stucky: The effect of it is this. It requires that every person who reaches into the depths of Hugoton Field 2400 to 2700 feet below the surface of the ground and only those persons are persons who take gas in the field within the meaning of the order as the Commission has construed it. It aggresses itself to those person who takes --
Hugo L. Black: What does require them to do?
Dale M. Stucky: It requires them to treat this gas as though it were a -- the precious commodity it is.
Hugo L. Black: What does it require them to do with reference to its sale?
Dale M. Stucky: It requires them to treat it with reference to its sale and all of its subsequent activities with respect to that gas.
Hugo L. Black: What is the requirement to sell it at (Voice Overlap) --
Dale M. Stucky: It requires them to attribute the price or a value of at least 11 cents to treat it as though it will work something. And the State of Kansas says if it does not treat it as though it will work at least 11 cents that the gas will be dissipated and the record is full of instances, would show how these orders have operated in the past. It is a regulation of end use of gas, the same as the (Inaudible) case that this Court decided some years ago. The same as the Thompson case, except that it does not point to a particular end use, a particular covert plant operation. It is an impartial regulator of use.
Hugo L. Black: Does it include gas that's to be sold in interstate commerce?
Dale M. Stucky: It includes all gas indiscriminately.
Hugo L. Black: -- gas that's to be sold in interstate commerce such as that the Cities Service bought?
Dale M. Stucky: It -- it includes production of all gas.
Hugo L. Black: Does it include that gas that the Cities Service bought?
Dale M. Stucky: It -- it is the regulation of the production of all gas in the Hugoton Field whether later --
Speaker: (Inaudible)
Dale M. Stucky: I think so, yes. I don't --
Felix Frankfurter: But you (Voice Overlap) to state what your view is of the scope meaning of the -- the second paragraph in page 97 of the record in the opinion of the Supreme Court of Kansas. What -- what is that mean? What (Inaudible) as meaning?
Dale M. Stucky: Second full paragraph on page 97.
Felix Frankfurter: The second open paragraph in page 97 as in the record, that's from the opinion of your court.
Dale M. Stucky: From what is heretofore been stated?
Felix Frankfurter: Yes.
Dale M. Stucky: Well, in that -- in that case, the Kansas Supreme Court is talking about the sales of gas which are made by appellant and it -- it later states that this order does not apply to those sales nor do any other sales of gas.
Felix Frankfurter: Did you mean that the -- the gas in the condition in which -- which is described in that paragraph is outside of the scope of the order?
Dale M. Stucky: Yes, I would say so.
Charles E. Whittaker: You mean just the contrary, don't you? That the sales of gas made after production and gathering has ended to an interstate carrier would of course be in commerce, wouldn't it?
Dale M. Stucky: Well, I think that -- the -- whether they are made after the production and gathering have ended or whether they're made at the wellhead they're made in interstate commerce. We are not relying on that 1 (b) exemption as the Solicitor General indicates. We are relying upon a concurrent part which was possessed by the states prior to 1938 and which was not within the primary grant of the Natural Gas Act. This is not a rate case.
Tom C. Clark: Does the rule of Phillips reach your (Inaudible) --
Dale M. Stucky: No, we don't have to overrule Phillips. What we have to do Your Honor -- well, I hope to be able to do is to take us back in 1938 and see whether an order such as this, what have been a valid exercise of the power of the state to conserve the gas prior to 1938 whether there was -- whether this Court had ever said that the state couldn't exercise such a power. And if we find any cases back there which would strike down such state action, then it might be within the gap that was intended to be filled by the Natural Gas Act. But our examination of the cases beginning with Ohio Oil Company against Indiana reveals that this is an area within which the power of the state has not been questioned and had not been questioned in 1938 when the Natural Gas Act was passed.
Speaker: (Inaudible)
Dale M. Stucky: No, You Honor.
Speaker: (Inaudible)
Dale M. Stucky: We do not assert a power to regulate interstate commerce.
Speaker: (Inaudible)
Dale M. Stucky: We do not claim to fix a minimum price of gas in commerce.
Speaker: What do you claim then?
Dale M. Stucky: We claim that this order has the same effect and is a conservation and regulation of production measure. It is -- the difference between this case and the Panoma case is the same difference -- is the same situation. It's a difference between the Calvert case and the Hope Natural Gas Company case against Hall. In the Hope Natural Gas Company case against Hall, West Virginia imposed a severance tax based on a value of gas at the wellhead. In the Calvert case decided several terms ago by this Court in the same session that Phillips was decided. Texas had imposed a tax against the first taking of gas. But this Court pointed out, the incidents of the tax had been delayed until production and gathering had ended. And distinguished to Calvert case and the post case and the other severance tax cases involving coal in Pennsylvania or in Minnesota on the grounds that the incidents of the tax had been delayed beyond the power of the state and in this case, the Kansas Court has not permitted the incidents of the -- of the impact of the order to be delayed until production and gathering has been completed but placed -- regulated the -- regulated the production itself.
Felix Frankfurter: Has Kansas said that anybody who fishes or takes oil out of the soil, anybody who takes oil out of the soil shall pay this much of a tax. Is that what Kansas had said? Then it said somebody who buys at a particular point shall not pay less because the effect of that is to conserve an important asset of Kansas. That's what Kansas has said, hasn't it? It has used the price fixing in a transaction between the Cities Service and the Hugoton Field as a means of not being wasteful about precious commodity. Isn't that right?
Dale M. Stucky: I don't -- I don't think so. I think that it -- it has not aggressed into --
Felix Frankfurter: I'm not denying that it -- I'm not denying that Kansas calls it upon probation measure. I'm not denying of the fact it may operate a conservation measure. What I'm wondering is whether the fact that both those things are so, gives Kansas a freehand if in fact it charges apply for something that is a transaction between a seller and the buyer, the buyer happening to be an interstate commerce.
Dale M. Stucky: Well, it doesn't address itself to the buyer.
Felix Frankfurter: It is -- it is a question whether it addresses because you can sell it for less (Inaudible). If there's a seller there must be a buyer.
Speaker: (Inaudible)
Dale M. Stucky: As I understand the decision of the -- the Kansas Commission construing this order in an interpretative proceeding. The word pay has reference to the one-eighth royalty owners because when they -- when they reach into the ground and take the gas, this leads to provide they must to pay a fair and reasonable value for it and when the word pay --
Speaker: (Inaudible)
Dale M. Stucky: That's correct. If you used it yourself, you must show that you are -- you've used it in such a way that it's consistent with the value of 11 cents. Now, if you settle it at wellhead, I would think you would have some difficulty establishing that you attributed the price of 11 cents to it unless you got 11 cents at the wellhead for the gas.
Hugo L. Black: That -- that's considerable. That's not an overstatement say the least of it.
Dale M. Stucky: Well, I -- I -- but I don't think it's the same thing. It's not the same thing which is the reason I phrased it the way I did Mr. Justice Black.
Hugo L. Black: Well, how could -- how could they explain it at all if it's contributed unless they actually gotten the sentence of the court?
Dale M. Stucky: Well, some of these gases -- some of the gases are solid residue gas which was true in Panoma. Panoma didn't deal with --
Hugo L. Black: But they sell that for less than 11 cents and called it an attribution.
Dale M. Stucky: It would depend on what the residue gas there -- there -- if they would receive other -- that's just part of a gas, residue gas of the liquefiable hydrocarbon, the butanes, the propane, the natural gasoline, the income from that. They would -- the nature of this proceeding would be a -- a proceeding to -- for them to establish whether or not they actually have pleaded this gas as though it was worth 11 cents and it would involve all of their revenues.
Hugo L. Black: How could Cities Service buy gas in Kansas after this order -- orders them?
Dale M. Stucky: You mean in a Kansas --
Hugo L. Black: Legally without paying 11 cents.
Dale M. Stucky: Well, I would say -- I would put it this way. How could Magnolia produce it unless --
Hugo L. Black: Well, I'm talking now about the one that gets it. How could it buy for less than 11 cents legally under this order?
Dale M. Stucky: At the wellhead?
Hugo L. Black: Yes.
Speaker: (Inaudible)
Dale M. Stucky: They don't -- they're not required to attribute a nickel to it, the Cities Service. It's the producers.
Speaker: (Inaudible)
Dale M. Stucky: If -- if that was -- if they were buying whole gas at the wellhead, its producer could not produce it, unless it was getting as you say 11 cents for it.
Speaker: (Inaudible)
Dale M. Stucky: If it wanted the gas.
Felix Frankfurter: Mr. --
Speaker: (Inaudible)
Dale M. Stucky: There's no argument about the impact of this order.
Felix Frankfurter: May -- may I ask you to turn to the order of the Commission. I haven't read their interpreted order. But would any interpretation change what need for me to -- to be plain on XXVIII in the jurisdictional statement where I got my order of the Commission just for convenience (Voice Overlap) --
Dale M. Stucky: I know.
Felix Frankfurter: Paragraph 17, that's the finding, isn't it? That's the finding of the Commission by the premises finds, paragraph 17, finding 17 that curbs the fair and reasonable minimum price for gas that the wellhead in the Hugoton Field is 11 cents, then goes -- that's the finding. That's -- they interpret that to mean anything of the cost -- that the wellhead price of gas is a fair price of 11 cents?
Dale M. Stucky: Yes --
Felix Frankfurter: Is that subject to any other meaning on what it said?
Dale M. Stucky: Unless you would argue about whether price meant value there, I think that's what it means.
Felix Frankfurter: All right, I don't care what that means. Well, anyhow, that's what -- it says somebody who wants gas they have to pay 11 cents today, is that right?
Dale M. Stucky: I -- I think --
Felix Frankfurter: Does it mean that even?
Dale M. Stucky: Sir?
Felix Frankfurter: Does it mean that that if you want the -- the fair price at the wellhead is 11 cents. I have great respect for ingenuity of the mind. Tell me what it can mean other than what it says?
Dale M. Stucky: I think it means that -- that it has a fair and reasonable value of what -- 11 cents at the wellhead.
Felix Frankfurter: Just as an abstract proposition. Well then if it -- it implements that, then we go to the order in page 29. It is further ordered by the Commission. It's furthered by the Commission order that all person, firm or corporations which take gas or cause gas to be taken from the Hugoton Gas Field in Kansas, shall -- certainly, the -- the Cities Service cost to be taken in the sense that --
Dale M. Stucky: No, it does not.
Felix Frankfurter: Well --
Dale M. Stucky: The Commission has interpreted this order and the Supreme Court has interpret --
Felix Frankfurter: Well, let -- let me finish this one before we get to -- before you get to it -- shall as the condition precedent for withdrawal from the common source of supply, pay or attribute to all gas taken, except gas for the operation of leases at the wellhead until the further order is 11 cents. Now, the Cities Service doesn't come in to the wellhead where it intervened in this whole process or chain of transaction, was at the wellhead, wasn't it? Didn't -- when the Cities Service come in contact with the gas we're talking about at the wellhead, isn't it? Did it have anything to do with this gas before the wellhead?
Dale M. Stucky: No.
Felix Frankfurter: No.
Dale M. Stucky: No.
Felix Frankfurter: Well, that's the well that it turns up and it wants the gas that's in there.
Dale M. Stucky: That's correct.
Felix Frankfurter: And how can it get that gas?
Dale M. Stucky: It can purchase it from the producer.
Felix Frankfurter: Well, can I get it any other way except having somebody who has control and hand it over to it.
Dale M. Stucky: That's correct.
Felix Frankfurter: And when it's handed over to the Cities Service because that's the 11 cents, is that correct?
Dale M. Stucky: That's correct.
Felix Frankfurter: And it has to do so because the Commission has ordered it that it can't get it for less.
Dale M. Stucky: It -- state action requires the seller to attribute the value to it.
Felix Frankfurter: All right, attribute but Cities Service has to pay that 11 cents because Kansas has attributed 11 cents worth to that gas.
Dale M. Stucky: The seller can -- can sell it to somebody else from more 11 cents.
Felix Frankfurter: But it can't get it less than 11 cents --
Dale M. Stucky: No.
Felix Frankfurter: -- to anybody, can he?
Dale M. Stucky: No, that's right.
Felix Frankfurter: So that whatever is -- whatever gas is involved that's between Cities Service and the seller is gas at the wellhead after all the physical transactions are completed and he can get that gas only if he can turn over 11 cents, is that right?
Dale M. Stucky: That's correct.
Felix Frankfurter: And that gas when it goes over the Cities Services by ordinary customer channeled going in and outside of Kansas, is that correct too?
Dale M. Stucky: After Cities Service purchases the gas.
Felix Frankfurter: But at that transaction, right there at the wellhead is what Cities Services is here about and what Kansas says you can't get -- put on it any other phase of transaction or monetary relationship except if you want it, you've got to pay at least 11 cents.
Dale M. Stucky: If Kansas does not tell that to Cities Service. Kansas tells Magnolia.
Felix Frankfurter: Tells Magnolia.
Dale M. Stucky: That's correct.
Felix Frankfurter: That you can't sell it the Cities Service less than 11 cents, is that right?
Dale M. Stucky: If that's all you're going to do with it is sell it to Cities Service for 11 -- for less than 11 cents you can't produce --
Felix Frankfurter: But in fact, it sells it to a person who as a matter of vast range of business as interstate outlet for the gas he's getting, is that correct too?
Dale M. Stucky: If it sells it to the Cities Service, it sells it to such a person. That's correct.
Felix Frankfurter: All right.
Hugo L. Black: Suppose Magnolia buy or sells it for less than that, what can it be done to -- under Kansas law --
Dale M. Stucky: Well it --
Hugo L. Black: -- if it's a valid law.
Dale M. Stucky: The order says that they shall not take it out. So it would be --
Hugo L. Black: What sanction (Voice Overlap) --
Dale M. Stucky: -- from taking gas.
Hugo L. Black: What sanction does your law provide for one who violates an order of your Commission?
Dale M. Stucky: Well, I -- there are some single provisions I suppose --
Hugo L. Black: It's a criminal provision (Inaudible) --
Dale M. Stucky: For violation of an order?
Hugo L. Black: Yes.
Dale M. Stucky: Well, the way the Kansas Commission has entered in this case is by so cost.
Hugo L. Black: Does the -- is it a violation of your criminal statute?
Dale M. Stucky: No, no, I'm sure that's true.
Speaker: (Inaudible)
Dale M. Stucky: That's -- let's say Corporation Commission of Kansas. The obvious method of enforcing this order was to -- would be to prevent them from taking the gas out of the field.
Felix Frankfurter: You could enjoin it from violating this order, couldn't you?
Dale M. Stucky: Certainly.
Felix Frankfurter: And what -- are you really -- the colloquy between you and me get down to this that Kansas has done nothing to Cities Service, doesn't know Cities Service, doesn't care about Cities Service, but Magnolia -- and Magnolia is free not to tell to anybody to oblige, is that right? As far as this order is concerned, Magnolia didn't sell to anybody, is that right?
Dale M. Stucky: As far as the order is concerned --
Felix Frankfurter: Yes.
Dale M. Stucky: -- that's -- that's correct.
Felix Frankfurter: Magnolia -- but if it sell, it sell -- it must sell at 11 -- for 11 cents or attribute 11 cents, is that right?
Dale M. Stucky: Yes, that's correct.
Felix Frankfurter: And Kansas doesn't know the existence of Cities Service, is that right? Therefore, Cities Service is not involved. Magnolia is free as a bird. Therefore, nothing has happened.
Dale M. Stucky: Well, I -- I think you over simplify and overstate my position there. I want to point out that this order was made to correct the continued monopolistic practices of the few pipeline companies out in the Kansas Hugoton Field. And it was designed to correct correlative rights out there and that the price of gas in the Kansas Hugoton Field and the -- the conditions under which gas is produced in the Kansas Hugoton Field resulted from economic conditions peculiar to that field where a large number of small producers and landowners were facing drainage by reason of the monopolistic practices of the pipelines. The -- there was a destructive competition among the small producers in trying to secure these pipeline connections. And gas became a distress commodity and it was treated as a value -- a virtually valueless commodity. It was blown in to air. It was -- the wells were -- after the completion of the wells, they were -- they were blown for completion purposes carbon black plants sprang up in the area, manufacturing suit and using only about 92 or 9% or 10% of the energy of the gas. In -- in short, a particle use and waste of this irreplaceable natural resource came into being. And the evidence show that -- that there was a real relationship between treating this gas as a valueless or virtually valueless commodity and these wastes. The record shows how this happened. There were various wildcatters and the independents who first discovered the field. There were just a few pipelines in the area. It wasn't economically feasible to market this gas or to build a pipeline to market gas even from the largest wells or the 10 largest wells in the field. You can't carry gas in the bucket like cooking oil. You can't transport it from the truck. You can't put it on a rail. There's only one way to get it there and that's through pipelines. And these pipelines constituted monopolies out there and the small independents and the producers were captive suppliers. And they fought for connections and they lost some leases trying to get connections. It cost about $25 to $30 million to build a pipeline. And these pipeline companies, instead of giving the connections, and this is all in the record, instead of giving them connections, it would buy a lease right next to their leases and they drain their gas up from under them. And so these independent producers, they wouldn't buy their gas. They refuse to buy their gas. Well, I'll have to continue this --
Earl Warren: Finish that in the morning.
Dale M. Stucky: -- in the morning.